DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant amended claims 17, 18, 28, 38, and 39 in the amendment filed on 10/06/2021.
The claims 17-21, 23-31, and 33-39 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-21, 23-31, and 33-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,088,464 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of US Patent No. 9,088,464 B2 contain(s) every element of claims 17-21, 23-31, and 33-39 of the instant application and thus anticipate the claim(s) of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-21, 26-31, and 36-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gloe et al (US Patent No. 7,734,745 B2) in view of Tagawa (US Publication No. 2006/0069807 A1).
With respect to claim 17, Gloe teaches a network system comprising: a communication apparatus (host node 203 as per Fig. 2) to which a plurality of IPv6 addresses are set (configuration utility 525); and a server having a Domain Name System (DNS) function (master DNS 201 or local DNS server 205 as per Fig. 2), configured to manage a host name of the communication apparatus, the host name being managed associated with at least one IP address notified from the communication apparatus (Abstract; col. 10, lines 47-50; col. 11, lines 29-39). 
Gloe does not explicitly disclose wherein the communication apparatus is configured to (a) accept a user instruction to select one or more IPv6 addresses, (b) select the one or more IPv6 addresses from among the set IPv6 addresses based on the user instruction, and (c) notify the server of the selected one or more IPv6 addresses.
However, Tagawa teaches wherein the communication apparatus is configured (paragraph 0006; 0051; 0066; 0079 disclose a type of function of setting a communication parameter manually inputted by the user to the management target device) to (a) accept a user instruction to select one or more IPv6 addresses (paragraph 0051; 0066; 0161; 0163; 0291; 0310), (b) select the one or more IPv6 addresses from among the set IPv6 addresses based on the user instruction (paragraph 0051; 0066; 0161; 0163; 0291; 0310), and (c) notify the server of the selected one or more IPv6 addresses (paragraph 0051; 0066; 0161; 0163; 0291; 0310) in order to manually provide a communication parameter (Abstract). Therefore, based on Gloe in view of Tagawa, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Tagawa to the system of Gloe in order to manually provide a communication parameter.


Gloe does not explicitly disclose one or more controllers configured at least by the program at least to: accept a user instruction to select one or more IPv6 addresses; select the one or more IPv6 addresses from among the set IPv6 addresses based on the user instruction; and notify the server of the selected one or more IPv6 addresses.
However, Tagawa teaches one or more controllers configured at least by the program at least to: accept a user instruction to select one or more IPv6 addresses (paragraph 0051; 0066; 0161; 0163; 0291; 0310); select the one or more IPv6 addresses from among the set IPv6 addresses based on the user instruction (paragraph 0051; 0066; 0161; 0163; 0291; 0310); and notify the server of the selected one or more IPv6 addresses (paragraph 0051; 0066; 0161; 0163; 0291; 0310) in order to manually provide a communication parameter (Abstract). Therefore, based on Gloe in view of Tagawa, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Tagawa to the system of Gloe in order to manually provide a communication parameter.

With respect to claim 19, Gloe teaches wherein one of the set IPv6 addresses is a link local address (Abstract; col. 10, lines 47-50; col. 11, lines 29-39; Fig. 7; Fig. 9; col. 14, lines 46-col. 15, line 46).



With respect to claim 21, Gloe teaches wherein the set IPv6 addresses have different address scopes respectively (Abstract; col. 10, lines 47-50; col. 11, lines 29-39; Fig. 7; Fig. 9).

With respect to claim 23, Gloe teaches wherein the one or more controllers is or are further configured to cause a display device to display a user interface that accepts the user instruction.  

With respect to claim 27, Gloe teaches wherein the at least one controller is further configured at least by the program at least to reject an incoming packet of which a destination address is an IPv6 address associated with a network device but has not been registered to the server (Abstract; col. 10, lines 47-50; col. 11, lines 29-39; Fig. 7; Fig. 9).

The limitations of claim 28 are rejected in the analysis of claim 18 above, and the claim is rejected on that basis.

The limitations of claim 29 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

The limitations of claim 30 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.



With respect to claim 37, Gloe teaches wherein the at least one processor is further configured to reject an incoming packet of which a destination address is an IPv6 address associated with the first network device but has not been registered to the server (Abstract; col. 10, lines 47-50; col. 11, lines 29-39; Fig. 7; Fig. 9).

The limitations of claim 38 are rejected in the analysis of claim 18 above, and the claim is rejected on that basis.

The limitations of claim 39 are rejected in the analysis of claim 18 above, and the claim is rejected on that basis.


Allowable Subject Matter
Claims 23-25 and 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

1/14/2022